Citation Nr: 1504292	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  12-31 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Basic eligibility to receive a transfer of educational benefits under Chapter 33, United States Code.


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from August 2007 to November 2009.  The appellant is the Veteran's daughter.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied basic eligibility for a transfer of educational benefits under Chapter 33, United States Code.

FINDING OF FACT

The service department is not shown to have approved a request by the Veteran for a transfer of educational benefits.


CONCLUSION OF LAW

The criteria for establishing basic eligibility for a transfer of educational benefits under Chapter 33, United States Code are not met.  38 U.S.C.A. §§ 3301, 3311, 3313, 3319 (West 2002); 38 C.F.R. §§ 21.9550, 21.9570 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032.  These provisions apply to the Post 9/11 GI Bill program.  38 C.F.R. § 21.9510. 

In this case, the essential facts are not in dispute; the case rests on the interpretation and application of the relevant law.  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004) at 69 Fed. Reg. 25180 (2004) (VCAA notice is not required where evidence could not establish entitlement to the benefit claimed).  There is no possibility that any additional notice or development would aid the appellant in substantiating her claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); see Dela Cruz.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist. 

The appellant asserts that she is entitled to a transfer from the Veteran of educational benefits under Chapter 33, United States Code.  She argues that as the daughter of the Veteran, she is eligible to receive the Chapter 33 benefits under the Post-9/11 GI Bill to which he was entitled.   

The Post-9/11 GI Bill was enacted by Congress in June 2008.  See Pub. L. No. 110-252, Title V, §§ 5001-5003, 122 Stat. 2357 (2008).  The statutory provisions are codified at Title 38, U.S.C.A Chapter 33.  VA promulgated new regulations to implement the change in law in March 2009, and the regulations are now codified at 38 C.F.R. §§ 21.9500-21 .9770 (2014).  Under these provisions, an eligible individual is entitled to a maximum of 36 months of educational assistance under Chapter 33 and can transfer up to the full 36 months of his or her entitlement to a dependent.  38 C.F.R. §§ 21.9550, 21.9570.  A transferor may not transfer an amount of entitlement that is greater than the entitlement he or she has available at the time of transfer.  38 C.F.R. § 21.9570. 

The Chapter 33 provisions that pertain to the authority to transfer unused education benefits to family members are found in 38 U.S.C.A. § 3319 (West 2014).  An eligible individual is any member of the uniformed services who, at the time of the approval of the individual's request to transfer entitlement to educational assistance under this section, has completed at least (1) six years of service in the armed forces and enters into an agreement to serve at least four more years as a member of the uniformed services; or (2) the years of service as determined in regulations pursuant to subsection (j).  38 U.S.C.A. § 3319(b).  Further, an individual approved to transfer an entitlement to educational assistance under this section may transfer his or her entitlement to his or her children.  38 U.S.C.A. § 3319(c)(2). 

Here, the appellant filed a VA Form 22-1990E, Application for Family Member to Use Transferred Benefits, in September 2010, seeking to use the Veteran's Post-9/11 GI Bill (Chapter 33) education benefits through the "Transfer of Entitlement" program.  The RO then consulted records of the Department of Defense (DoD), because 38 U.S.C.A. § 3319 and 38 C.F.R. § 21.9570 provide that a decision as to transferability of Chapter 33 benefits rests with the service department and not VA.  Specifically, the RO requested verification of the Veteran's eligibility to benefits under the TOE (transfer of entitlement) program through the DoD records.  However, there was no transfer entitlement information in the records.  As such, in correspondence dated in November 2010, the RO informed the appellant that her claim for Post-9/11 GI Bill education benefits was denied because the Army did not indicate that her parent had been approved for the transferability program.  

In response to this denial, in November 2010, the Veteran submitted a copy of her request for the Post-9/11 GI Bill Transferability of Education Benefits, which was dated in October 2009 and listed the appellant as her child.  However, there was still no documentation that the Veteran's request was ever approved by her service department.  Based on this information alone, in correspondence dated in November 2010, the RO erroneously notified the appellant that she had been awarded education benefits under the Post-9/11 GI Bill because the Veteran had transferred benefits to her.  

However, by December 2011, the Veteran's records still did not reflect an approval for the transferability program.  It was discovered that her retention non-commissioned officer rejected the Veteran's request for the transferability program because she did not have the requisite six years of military service on the date of her application.  Indeed, review of the Veteran's records revealed that she had only served on active duty from August 2007 to November 2009, at which time she was honorably discharged due to a physical or mental condition interfering with performance of duty.

As such, in correspondence dated in April 2012, the appellant was informed that, following further review, her claim for educational benefits could not be approved because the Army indicated that the Veteran had applied for and was denied approval for the transferability program.  

The record does not show that the appellant has submitted any evidence that the Veteran ever received approval from the service department of a transfer request for educational benefits on behalf of the appellant.  The provisions of  38 U.S.C.A. § 3319 and 38 C.F.R. § 21.9570 indicate that the decision as to transferability of Chapter 33 benefits rests with the service department and not VA.  Consequently, the appellant has not presented evidence in support of her claim.  See 38 U.S.C.A. § 5107(a) (a claimant has the responsibility to present and support a claim for VA benefits); Skoczen v. Shinseki, 564 F.3d 1319, 1323 (Fed. Cir. 2009) (the "support" requirement of section 5107(a) obligates the claimant to provide some evidentiary basis for his or her benefits claim); Jones v. Shinseki, 23 Vet. App.  382, 391 (2009) ("Notwithstanding the duty to assist, it remains the claimant's responsibility to submit evidence to support his claim").  In this case, the Board makes no judgment on whether or not the Veteran has met the requirements in order to be eligible for the transfer of education benefits program, as that determination is solely the province of the service department to decide.  The Board's determination is predicated on whether or not the appellant has met the requirements of basic VA eligibility for receipt of a transfer of education benefits under Chapter 33; DoD's approval for the transfer of education benefits from the Veteran to the appellant is the first requirement. 

In summary, the service department is not shown to have approved a request from the Veteran for a transfer of educational benefits to the appellant.  The service  department's findings on such matters are conclusive and binding on VA.  See e.g., Duro v. Derwinski, 2 Vet. App. 530 (1992); Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).  Thus, the appellant's only recourse lies within the relevant  service department, and not VA.  See e.g., Soria v. Brown,  118 F.3d 747,749 (Fed. Cir. 1997). 

For the foregoing reasons, the appellant is not eligible for a transfer of benefits under the Post-9/11 GI Bill.  Her claim for these benefits must therefore be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  



ORDER

The appeal seeking basic eligibility to receive a transfer of educational benefits under Chapter 33, United States Code, is denied.  




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


